ACCEPTED
                                                                                                                                        14-15-00945-CV
                                                                                                                        FOURTEENTH COURT OF APPEALS
Appellate Docket Number: 14-15-00945-CV                                                                                              HOUSTON, TEXAS
                                                                                                                                  11/12/2015 5:02:07 PM
                                                                                                                                  CHRISTOPHER PRINE
Appellate Case Style:         David B.T. Myrick, Jr., Edna Archer, Haden Beardsley, and Sarah Kathryn Pacheco                                    CLERK

                        Vs.
                              Linda Moody, Elizabeth Moody, and W.L. Moody, V

Companion Case No.:
                                                                                                                   FILED IN
                                                                                                            14th COURT OF APPEALS
                                                                                                               HOUSTON, TEXAS
                                                                                                            11/12/2015 5:02:07 PM
Amended/corrected statement:                        DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                     Clerk
                                             Appellate Court:14th Court of Appeals
                                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                                          Lead Attorney
                                                                           First Name:        Thomas
First Name:     David                                                      Middle Name: C.
Middle Name: B.T.                                                          Last Name:         Wright
Last Name:      Myrick, Jr.                                                Suffix:
Suffix:                                                                    Law Firm Name: Wright & Close, LLP

Pro Se:                                                                    Address 1:         One Riverway
                                                                           Address 2:         Suite 2200
                                                                           City:              Houston
                                                                           State:     Texas                        Zip+4:   77056
                                                                           Telephone:         713-572-4321              ext.
                                                                           Fax:       713-572-4320
                                                                           Email:     wright@wrightclose.com
                                                                           SBN:       22059400

I. Appellant                                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                                          Lead Attorney
                                                                           First Name:        Bradley
First Name:                                                                Middle Name: W.
Middle Name:                                                               Last Name:         Snead
Last Name:                                                                 Suffix:
Suffix:                                                                    Law Firm Name: Wright & Close, LLP

Pro Se:                                                                    Address 1:         One Riverway
                                                                           Address 2:         Suite 2200




                                                                Page 1 of 13
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:   77056
                                                    Telephone:         713-572-4321          ext.
                                                    Fax:       713-572-4320
                                                    Email:     snead@wrightclose.com
                                                    SBN:       24049835

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Thomas
First Name:    Edna                                 Middle Name: C.
Middle Name:                                        Last Name:         Wright
Last Name:     Archer                               Suffix:
Suffix:                                             Law Firm Name: Wright & Close, LLP

Pro Se:                                             Address 1:         One Riverway
                                                    Address 2:         Suite 2200
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:   77056
                                                    Telephone:         713-572-4321          ext.
                                                    Fax:       713-572-4320
                                                    Email:     wright@wrightclose.com
                                                    SBN:       22059400

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Bradley
First Name:                                         Middle Name: W.
Middle Name:                                        Last Name:         Snead
Last Name:                                          Suffix:
Suffix:                                             Law Firm Name: Wright & Close, LLP

Pro Se:                                             Address 1:         One Riverway
                                                    Address 2:         Suite 2200
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:   77056
                                                    Telephone:         713-572-4321          ext.
                                                    Fax:       713-572-4320
                                                    Email:     snead@wrightclose.com
                                                    SBN:       24049835




                                           Page 2 of 13
I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Van
First Name:                                         Middle Name: H.
Middle Name:                                        Last Name:         Archer, III
Last Name:                                          Suffix:
Suffix:                                             Law Firm Name: The Law Office of Van H. Archer, III

Pro Se:                                             Address 1:         115 East Travis
                                                    Address 2:         Suite 533
                                                    City:              San Antonio
                                                    State:     Texas                     Zip+4:   78205
                                                    Telephone:         210-222-0973           ext.
                                                    Fax:       210-222-0975
                                                    Email:     chiparcher@satx.rr.com
                                                    SBN:       01294100

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Thomas
First Name:    Haden                                Middle Name: C.
Middle Name:                                        Last Name:         Wright
Last Name:     Beardsley                            Suffix:
Suffix:                                             Law Firm Name: Wright & Close, LLP

Pro Se:                                             Address 1:         One Riverway
                                                    Address 2:         Suite 2200
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:   77056
                                                    Telephone:         713-572-4321           ext.
                                                    Fax:       713-572-4320
                                                    Email:     wright@wrightclose.com
                                                    SBN:       22059400

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Bradley
First Name:                                         Middle Name: W.
Middle Name:                                        Last Name:         Snead
Last Name:                                          Suffix:
Suffix:                                             Law Firm Name: Wright & Close, LLP

Pro Se:                                             Address 1:         One Riverway
                                                    Address 2:         Suite 2200


                                           Page 3 of 13
                                                    City:              Houston
                                                    State:     Texas                        Zip+4:   77056
                                                    Telephone:         713-572-4321              ext.
                                                    Fax:       713-572-4320
                                                    Email:     snead@wrightclose.com
                                                    SBN:       24049835

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Charles
First Name:                                         Middle Name:
Middle Name:                                        Last Name:         Grigson
Last Name:                                          Suffix:
Suffix:                                             Law Firm Name: The Law Office of Charles Grigson

Pro Se:                                             Address 1:         604 W. 12th Street
                                                    Address 2:
                                                    City:              Austin
                                                    State:     Texas                        Zip+4:   78701
                                                    Telephone:         512-447-5791              ext.
                                                    Fax:       512-479-6417
                                                    Email:     grigson@flash.net
                                                    SBN:       08492500

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Thomas
First Name:    Sarah                                Middle Name: C.
Middle Name: Kathryn                                Last Name:         Wright
Last Name:     Pacheco                              Suffix:
Suffix:                                             Law Firm Name: Wright & Close, LLP

Pro Se:                                             Address 1:         One Riverway
                                                    Address 2:         Suite 2200
                                                    City:              Houston
                                                    State:     Texas                        Zip+4:   77056
                                                    Telephone:         713-572-4321              ext.
                                                    Fax:       713-572-4320
                                                    Email:     wright@wrightclose.com
                                                    SBN:       22059400




                                           Page 4 of 13
I. Appellant                                         II. Appellant Attorney(s)
   Person       Organization (choose one)                    Lead Attorney
                                                     First Name:        Bradley
First Name:                                          Middle Name: W.
Middle Name:                                         Last Name:         Snead
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Wright & Close, LLP

Pro Se:                                              Address 1:         One Riverway
                                                     Address 2:         Suite 2200
                                                     City:              Houston
                                                     State:     Texas                    Zip+4:   77056
                                                     Telephone:         713-572-4321          ext.
                                                     Fax:       713-572-4320
                                                     Email:     snead@wrightclose.com
                                                     SBN:       24049835

I. Appellant                                         II. Appellant Attorney(s)
   Person       Organization (choose one)                    Lead Attorney
                                                     First Name:        Joseph
First Name:                                          Middle Name: S.
Middle Name:                                         Last Name:         Horrigan
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Horrigan & Goehrs, LLP

Pro Se:                                              Address 1:         5020 Montrose Blvd.
                                                     Address 2:         Suite 500
                                                     City:              Houston
                                                     State:     Texas                    Zip+4:   77006
                                                     Telephone:         713-659-4200          ext.
                                                     Fax:       713-659-3804
                                                     Email:     joe@hgprobate.com
                                                     SBN:       10012000

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        H.
First Name:     Linda                                Middle Name: David
Middle Name:                                         Last Name:         Hughes
Last Name:      Moody                                Suffix:




                                            Page 5 of 13
Suffix:                                              Law Firm Name: Hughes, Vanderburg, Williams & Bartoletti
Pro Se:                                              Address 1:         Frost Bank Tower
                                                     Address 2:         401 Congress Ave., Suite 2424
                                                     City:              Austin
                                                     State:     Texas                      Zip+4:   78701
                                                     Telephone:                                 ext.
                                                     Fax:
                                                     Email:
                                                     SBN:

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Sarah
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Pacheco
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Crain, Caton & James
Pro Se:                                              Address 1:         Five Houston Center
                                                     Address 2:         1401 McKinney Street, Suite 170
                                                     City:              Houston
                                                     State:     Texas                      Zip+4:   77010
                                                     Telephone:                                 ext.
                                                     Fax:
                                                     Email:
                                                     SBN:

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Keith
First Name:     Elizabeth                            Middle Name:
Middle Name:                                         Last Name:         Morris
Last Name:      Moody                                Suffix:
Suffix:                                              Law Firm Name: Ostrom Morris, PLLC
Pro Se:                                              Address 1:         6363 Woodway
                                                     Address 2:         Suite 300
                                                     City:              Houston
                                                     State:     Texas                      Zip+4:   77057
                                                     Telephone:                                 ext.
                                                     Fax:
                                                     Email:
                                                     SBN:



                                            Page 6 of 13
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Gregory
First Name:     W.                                   Middle Name: N.
Middle Name: L.                                      Last Name:         Jones
Last Name:      Moody, V                             Suffix:
Suffix:                                              Law Firm Name: Oaks, Hartline & Daly, LLP
Pro Se:                                              Address 1:         2323 S. Shepherd
                                                     Address 2:         14th Floor
                                                     City:              Houston
                                                     State:     Texas                      Zip+4:   77019
                                                     Telephone:                                 ext.
                                                     Fax:
                                                     Email:
                                                     SBN:

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Scott
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Morrison
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Oaks, Hartline & Daly, LLP
Pro Se:                                              Address 1:         2323 S. Shepherd
                                                     Address 2:         14th Floor
                                                     City:              Houston
                                                     State:     Texas                      Zip+4:   77019
                                                     Telephone:                                 ext.
                                                     Fax:
                                                     Email:
                                                     SBN:




                                            Page 7 of 13
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Estate proceedings and Administration

Date order or judgment signed: October 8, 2015                           Type of judgment: Summary Judgment
Date notice of appeal filed in trial court: November 5, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes        No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:          Yes     No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?    Yes      No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 8 of 15
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     Probate Court                                              Clerk's Record:
County: Galveston                                                     Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): PR76077                        Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: November 12, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Kimberly                                            Were payment arrangements made with clerk?
Middle Name:                                                                                                     Yes       No    Indigent
Last Name:        Sullivan
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         600 59th Street
Address 2 :        2nd Floor
City:              Galveston
State:    Texas                       Zip + 4: 77551
Telephone:     409-766-2200             ext.
Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes    No
Was reporter's record requested?          Yes    No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 9 of 15
   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                       Zip + 4:
Telephone:                              ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed:       Yes       No       If yes, date filed:

Will file:    Yes        No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?        Yes       No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                            Yes        No

If no, please specify:Successful mediation is unlikely of the specific issue here: construction of a will.
Has the case been through an ADR procedure?              Yes           No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?             Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Estate proceedings and Administration
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Construction of a Will


How was the case disposed of?       Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Probate Court granted summary
                                                                                            judgment in favor of Appellees
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                       Page 10 of 15
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality? Court's severance order expressly makes summary judgment a "final and appealable judgment"
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 11 of 15
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            11/12/2015



Printed Name: Bradley W. Snead                                                            State Bar No.:   24049835



Electronic Signature: /s/ Bradley W. Snead
    (Optional)




                                                               Page 12 of 15
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on November 12, 2015 .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Bradley W. Snead
                                                                                (Optional)

                                                                         State Bar No.:      24049835
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      November 12, 2015
Manner Served: eServed

First Name:       H.

Middle Name: David
Last Name:        Hughes
Suffix:
Law Firm Name: Hughes, Vanderburg, Williams & Bartoletti
Address 1:        Frost Bank Tower
Address 2:        401 Congress Ave., Suite 2424

City:             Austin
State     Texas                      Zip+4:    78701
 Telephone:                          ext.
Fax:
Email:    dhughes@hvwlaw.com

If Attorney, Representing Party's Name: Linda Moody
Please enter the following for each person served:




                                                               Page 13 of 15
Date Served:      November 12, 2015
Manner Served: eServed

First Name:       Sarah

Middle Name:
Last Name:        Pacheco
Suffix:
Law Firm Name: Crain, Caton & James
Address 1:        Five Houston Center
Address 2:        1401 McKinney Street, Suite 170

City:             Houston
State     Texas                     Zip+4:    77010
Telephone:                          ext.
Fax:
Email:    spacheco@craincaton.com

If Attorney, Representing Party's Name: Linda Moody
Please enter the following for each person served:

Date Served:      November 12, 2015
Manner Served: eServed

First Name:       Keith

Middle Name:
Last Name:        Morris
Suffix:
Law Firm Name: Ostrom Morris, PPC
Address 1:        6363 Woodway
Address 2:
City:             Houston
State     Texas                     Zip+4:    77057
Telephone:                          ext.
Fax:
Email:    keith@ostrommorris.com

If Attorney, Representing Party's Name: Elizabeth Moody
Please enter the following for each person served:




                                                          Page 14 of 15
Date Served:      November 12, 2015
Manner Served: eServed

First Name:       Gregory

Middle Name: N.
Last Name:        Jones
Suffix:
Law Firm Name: Oaks, Hartline & Daly, LLP
Address 1:        2323 S. Shepherd
Address 2:        14th Floor

City:             Houston
State     Texas                      Zip+4:   77019
Telephone:                           ext.
Fax:
Email:    gjones@gnjlaw.net

If Attorney, Representing Party's Name: W.L. Moody, V
Please enter the following for each person served:

Date Served:      November 12, 2015
Manner Served: eServed

First Name:       Scott

Middle Name:
Last Name:        Morrison
Suffix:
Law Firm Name: Oaks, Hartline & Daly, LLP
Address 1:        2323 S. Shepherd
Address 2:
City:             Houston
State     Texas                      Zip+4:   77019
Telephone:                           ext.
Fax:
Email:    morrison@ohdlegal.com

If Attorney, Representing Party's Name: W.L. Moody, V




                                                        Page 15 of 15